Appeal Dismissed and Memorandum Opinion filed August 30, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00662-CR

                     ROBERT JOHN TREVINO, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 0562991

                 MEMORANDUM                      OPINION
      In April 1990, appellant Robert John Trevino pleaded guilty to theft. The trial
court deferred adjudication and placed appellant on probation in June 1990. In
October 1991, the trial court adjudicated appellant guilty and sentenced appellant to
five years’ imprisonment, then probated the sentence and again placed appellant on
probation. In June 1992, the trial court signed a judgment revoking probation and
sentencing appellant to five years’ imprisonment. Appellant filed a notice of appeal
from the judgment on July 13, 2018.
      We lack jurisdiction over this appeal because the notice of appeal was not
filed timely. A defendant’s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new trial. See
Tex. R. App. P. 26.2(a)(1). A notice of appeal that complies with the requirements
of Rule 26.2 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a
court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal. Id.

      Appellant’s notice of appeal was filed more than twenty-six years after the
sentence was imposed. Therefore, the appeal was not timely perfected.

      Accordingly, we DISMISS the appeal.



                                    PER CURIAM



Panel consists of Justices Donovan, Wise, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2